Citation Nr: 1809764	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.
 
2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to November 1982 and from December 2004 to February 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for hypertension and assigned a noncompensable evaluation, effective August 14, 2012.  The RO also denied service connection for erectile dysfunction.  

Jurisdiction currently lies with the RO in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for hypertension and service connection for erectile dysfunction, to include as secondary to hypertension.  While delay is regrettable, further development is needed.

In October 2013 the Veteran underwent a VA examination for both issues.  As to the issue of an increased rating for hypertension, the examiner noted the Veteran began Lisinopril starting in 2012; but she also indicated that continuous medication was not needed for control of the hypertension.  This statement appears to be consistent with a January 2014 letter from R.W., PA-C of the Portsmouth Family Medical Center who indicated that the Veteran had not been on anti-hypertensives, except for a short time in 2012 and in 2013.  The examiner also endorsed a history of diastolic blood pressure elevation to 100 or more; however, the medical records in the claims file do not appear to support this conclusion.  Moreover, the examiner stated that the Veteran's diastolic readings were only occasionally between 100 and 110.  In light of these seemingly contradictory findings, this issue is remanded for a new VA examination which will allow for clarification of the examiner's findings and an opportunity to assess the current nature and severity of the hypertension.

As to the issue of service connection for erectile dysfunction, the examiner opined that the erectile dysfunction is not related to service, or the service-connected hypertension.  The rationale was that erectile dysfunction was diagnosed in 2012 and prostate hypertrophy (BPH) was diagnosed in 2010.  The examiner related the etiology of erectile dysfunction to BPH due to the fact that erectile dysfunction was not present until the diagnosis of BPH.  The Board, however, notes that private treatment records show erectile dysfunction in 2007, three years prior to the diagnosis of BPH.  Additionally, the examiner did not offer an opinion on whether erectile dysfunction is aggravated by the service-connected hypertension.  As such, a remand is necessary to obtain another opinion regarding the etiology of erectile dysfunction.  

Finally, remand is required for development of additional private medical records.  The January 2014 letter reflects that the Veteran has received treatment at the Portsmouth Family Medicine for both disabilities for the past six years.  The claims file currently includes some treatment records from Portsmouth Family Medicine prior to August 2012.  Upon remand, the RO should contact the Portsmouth Family Medicine to obtain any outstanding treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any private doctor who has treated his claimed disabilities.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request complete records.  This request should specifically include any outstanding records from the Portsmouth Family Medicine since 2008.

Also, update the file with VA treatment records.  

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  Schedule the Veteran for an examination to assess the current nature and severity of his hypertension.  The claims file, along with any new evidence obtained as a result of this Remand and a copy of this Remand, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.  

The examiner should note the current severity and manifestations of the disability, including whether the diastolic pressure is predominantly 100 mmHg or more; whether the systolic pressure is predominantly 160 mmHg or more; whether the Veteran has a history of diastolic pressure of 100 mmHg or more; and whether the Veteran requires continuous medication for control of hypertension.  

A fully articulated rationale must be provided for all opinions expressed.  

3.  Obtain an addendum opinion from an appropriately qualified VA examiner on the nature and etiology of the Veteran's erectile dysfunction.  The claims file, along with any new evidence obtained as a result of this Remand and a copy of this Remand, must be reviewed by the examiner.  The need for a physical examination is left to the discretion of the VA examiner.  If a physical examination is needed, all appropriate diagnostic testing must be conducted. 

a) The examiner should indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the erectile dysfunction had onset in, or is otherwise related to service.

b) The examiner should also indicate whether it is at least as likely as not that the erectile dysfunction is either caused or aggravated by the Veteran's service-connected hypertension.  

Note: In answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the erectile dysfunction prior to aggravation by the service-connected hypertension.

A fully articulated rationale must be provided for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

4.  Thereafter, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




